DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.78.

Response to Amendment
The amendment filed on 01 August 2022 has been entered. Claims 1-3 and 5-17 remain pending in the application with claims 14-17 withdrawn from consideration. 
Applicant’s amendments to the Specification, Claims, and/or Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 05 May 2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, and 7-12  rejected under 35 U.S.C. 103 as being unpatentable over De Wijs et  al., (WO2017013224A1) (hereinafter “De Wijs”) in view of Maguire et al., (EP1159036B1) (hereinafter “Maguire”) and in further view Bennett et al., (US20030153833A1) (hereinafter “Bennett”).

Regarding claim 1, De Wijs teaches an interventional device (fig. 8A and 8B pg. 11 line 29-34, the transducer laminate is applied onto a separate elongate device N pg. 10 line 31-32 the invention is applied to shaft such as a needle) comprising: an elongated shaft having a longitudinal axis (fig. 8A AN is the longitudinal axis); 
an ultrasound transducer (pg. 5 line 21 transducer layer TY, pg. 4 line 8-9 the transducer is an ultrasound transducer) disposed on the elongated shaft such that the ultrasound transducer has an axial extent along the longitudinal axis (fig. 8A transducer layer TY is wrapped the longitudinal axis AN, therefore it would have an axial extent along the axis); 
an adhesive layer (fig. 1C AC1 pg. 7 line 19 adhesive coating AC1).
However De Wijs fails to explicitly disclose a protective tube formed from a heat-shrink material, wherein at least along the axial extent of the ultrasound transducer the protective tube surrounds the ultrasound transducer and the adhesive layer is disposed between the ultrasound transducer (102) and the protective tube such that the adhesive layer adheres to an inner surface of the protective tube.
However in the same catheter field of endeavor, Maguire teaches a protective tube formed from a heat-shrink material ([0137] the heat-shrink tubing seals the epoxy coated transducer) wherein, at least along the axial extent of the ultrasound transducer, the protective tube surrounds the ultrasound transducer and the adhesive layer is disposed between the ultrasound transducer ([0137] the heat-shrink tubing seals the epoxy coated transducer) and the protective tube such that the adhesive layer adheres to an inner surface of the protective tube (fig. 10d [0136] medical grade epoxy such as Epotek 301 is applied over the transducer, and [0137] is surrounded by #1044 heat-shrink tubing).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of De Wijs to have the transducer surrounded by medical epoxy and heat-shrink tubing as seen in Maguire, as this would protect the transducer surface, help acoustically match the transducer to the load, and make the device more robust (see Maguire [0138]).
However the combination of De Wijs and Maguire still are silent regarding wherein the protective tube and the adhesive layer adhered to the protective tube extend axially beyond the axial extent ultrasound transducer.
In the same ultrasound field of endeavor, Bennett teaches wherein the protective tube (fig. 3A [0079] assembly sheath 44) and the adhesive layer (fig. 3A [0078] binding medium 42 is an epoxy or adhesive) adhered to the protective tube extend axially beyond the axial extent ultrasound transducer (fig. 3A [0080] the sheath 44 and binding medium 42 axially extend beyond the ultrasound transducer 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound interventional device of De Wijs as modified by Maguire with the sheath and binding medium of Bennett, as this would serve to keep the ultrasound transducer intact during the handling of the ultrasound system (see Bennett [0078]).

	Regarding claim 2 De Wijs as modified by Maguire and Bennett teaches the interventional device according to claim 1, however De Wijs fails to explicitly disclose the adhesive layer has an axial extent that is within, and forms a portion of, an axial extent of protective tube. 
	However in the same catheter field of endeavor, Maguire teaches the adhesive layer has an axial extent that is within, and forms a portion of, an axial extent of protective tube ([0139] the heat-shrink tubing extends beyond the epoxy and surrounds the #1003 inner member, which would have a smaller diameter than the #1003’ inner member (fig. 10b) and when the tubing shrinks, and would result in the adhesive layer having an axial extent within the adhesive layer only forms a minor portion of the heat-shrinking tube).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device of De Wijs as modified by Maguire and Bennett to have the transducer surrounded by medical epoxy and heat-shrink tubing as seen in Maguire, as this would protect the transducer surface, help acoustically match the transducer to the load, and make the device more robust (see Maguire [0138]).

	Regarding claim 3, De Wijs as modified by Maguire and Bennett teaches the interventional device according to claim 1, wherein De Wijs further teaches the adhesive layer comprises a pressure sensitive adhesive (PSA) layer (pg. 4 line 6-7 AC coatings may be a pressure sensitive adhesive coating).

	Regarding claim 5, De Wijs as modified by Maguire and Bennett teaches the interventional device according to claim 1, wherein De Wijs further teaches the ultrasound transducer is disposed on the interventional device in a form of a band wrapped around the longitudinal axis of the elongated shaft (fig. 8A-8B the transducer layer TY forms a band on the device N around the axis AN). 
	
	Regarding claim 7, De Wijs as modified by Maguire and Bennett teaches the interventional device according to claim 1, wherein De Wijs further teaches the ultrasound transducer comprises a piezoelectric material (pg. 6 line 16-17 transducer include piezoelectric layers).

	Regarding claim 8, De Wijs as modified by Maguire and Bennett teaches the interventional device according to claim 1, wherein De Wijs further teaches the ultrasound transducer comprises a piezoelectric polymer layer selected from the group consisting of, PVDF, PVDF co-polymer (pg. 6 line 20-24 piezoelectrical material may be PVDF or P(VDF-TrFE)).

	Regarding claim 9, De Wijs as modified by Maguire and Bennett teaches the interventional device according to claim 1, wherein De Wijs further teaches the elongated shaft is provided by a needle (fig. 8 pg. 11 line 29-34, the transducer laminate is applied onto a separate elongate device N pg. 10 line 31-32 the invention is applied to shaft such as a needle).

	Regarding claim 10, De Wijs as modified by Maguire and Bennett teaches the interventional device according to claim 1, wherein De Wijs further teaches the elongated shaft is provided by a needle having a proximal end, a distal end, and a bevel (see annotated fig. 8A-B below), wherein the bevel is disposed at the distal end of the needle (see annotated fig. 8A-B below), and wherein the ultrasound transducer is disposed closer to the distal end than to the proximal end (see annotated fig. 8B below, the transducer layer TY is closer to the distal end).

    PNG
    media_image1.png
    533
    692
    media_image1.png
    Greyscale

Regarding claim 11, De Wijs as modified by Maguire and Bennett teaches the device of claim 1, wherein De Wijs further teaches the ultrasound transducer (fig. 1a TY pg. 5 line 53) and the adhesive layer (fig. 1C AC1 pg. 5 line 21) are provided by a transducer strip (pg. 5 line 16, transducer laminate TL), 
wherein the transducer strip comprises:
the ultrasound transducer (fig. 1a TY);
the adhesive layer(fig. 1C AC1 pg. 5 line 21; and
a first edge (fig. 8A pg. 12 line 12-13 ETL1 transducer laminate edge) and an opposing second edge (fig. 8A pg. 12 line 12-13 ETL2 transducer laminate edge) the first edge and the second edge being separated by a width dimension (fig. 8A WTL is the width of the transducer laminate), and the first edge and the second edge each extending along a length direction of the transducer strip (see annotated fig. 8 A below), and 

    PNG
    media_image2.png
    537
    409
    media_image2.png
    Greyscale

wherein the ultrasound transducer is disposed on the transducer strip and extends along a transducer direction that forms an acute angle with respect to the length direction of the transducer strip (fig. 8A TY is at an acute angle pg. 11 line 29-34),
wherein the adhesive layer covers the ultrasound transducer (fig. 1C adhesive coatingAC1 covers TY), and 
wherein the transducer strip is wrapped in the form of a spiral around the elongated shaft (fig. 8B the transducer laminate TL is wrapped around the N shaft in a spiral)  of the interventional device such that the ultrasound transducer forms a band around the elongated shaft (fig. 8A and 8B the transducer laminate TL is wrapped around the N shaft, and the transducer TY).

Regarding claim 12, De Wijs as modified by Maguire and Bennett teaches the interventional device according to claim 11, wherein De Wijs further teaches the transducer strip further comprises a first electrical conductor and a second electrical conductor (fig. 8A-8B C1 as the first electrical conductor, C2 second electrical conductor), the first electrical conductor and the second electrical conductor extending along the length direction of the transducer strip (fig. 8A-8B C1 and C2 extend along the transducer laminate TL), and wherein the ultrasound transducer further comprises a first electrode and a second electrode (fig. 1C E1 and E2 electrodes), and 
wherein the first electrical conductor is in electrical contact with the first electrode and the second electrical conductor is in electrical contact with the second electrode (pg. 6 line 3-4 C1 and C2 provide electrical contact with E1 and E2) such that when the transducer strip is wrapped in the form of a spiral around the elongated shaft of the interventional device the first electrical conductor and the second electrical conductor each extend along the elongated shaft for making electrical contact with the ultrasound transducer at an axially-separated position along the elongated shaft with respect to the ultrasound transducer (fig. 8B the transducer laminate TL is wrapped in a spiral around the shaft N , and the C1 and C2 contact the transducer at different points).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs as modified by Maguire and Bennett as applied to claim 1 above, and further in view of Stigall et al., (US20150305710A1)(hereinafter “Stigall”).

	Regarding claim 6, De Wijs as modified by Maguire and Bennett teaches the interventional device according to claim 1, wherein De Wijs further teaches an electrical shield layer (fig. 3 conductive layer CL pg. 3 line 33-pg. 4 line 2).
	However De Wijs as modified by Maguire and Bennett fails to explicitly teach an electrical shield layer disposed between the ultrasound transducer and the protective tube.
	In the same catheter field of endeavor, Stigall teaches an electrical shield layer (fig. 5 #502 conductive ground layer [0036] ) disposed between the ultrasound transducer and the protective tube (fig. 5 #502 is between the transducer #210 and the #504 outer membrane that can be of a heat-shrinking material).
	It would have been obvious to one of ordinary skill in the art at the time to combine the device of De Wijs as modified by Maguire and Bennett with the conductive layer of Stigall, as both invention relate to invasive ultrasonic catheter devices and the combination would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the device of De Wijs as modified by Maguire and Bennett using a conductive layer between the transducer and outer membrane are reasonably predictable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs as modified by Maguire and Bennett as applied to claim 1 above, and further in view of Stapert et al., (WO2017102369A1)(hereinafter “Stapert”).

Regarding claim 13, De Wijs as modified by Maguire and Bennett teaches the interventional device of claim 1, but fails to explicitly disclose an ultrasound-based position determination system comprising: a beamforming ultrasound imaging probe configured to generate an ultrasound field; an image reconstruction processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe; and a position determination processor configured to compute a position of the ultrasound transducer of the interventional device respective the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the ultrasound transducer, and to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound transducer.
However in the same ultrasound field of endeavor, Stapert teaches an ultrasound-based position determination system (Abstract invention is for tracking a position of an interventional device) comprising: 
a beamforming ultrasound imaging probe configured to generate an ultrasound field (fig. 1 pg. 6 line 1 – 3 #15 beamforming ultrasound imaging system imaging probe includes an #18 ultrasound imaging probe); 
an image reconstruction processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe (pg. 6 line 4 and line 28-31 image reconstruction unit IRU); and 
a position determination processor configured to compute a position of the ultrasound transducer of the interventional device respective the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the ultrasound transducer (pg. 7 line 9-15 position determination unit tracks position of the device), and to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound transducer (pg. 9 line 13-15 icons are the circles Cop and Cde).
It would have been obvious to one of ordinary skill in the art at the time to combine the device of De Wijs with the system of Stapert, as the system provides improved determination of the position of the distal end of the interventional device (pg. 3 line 31-33).

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bennett has been used to teach the amended portions of claim 1.
Dependent claims 2-3 and 5-13 remain rejected by virtue of its dependence from claim 1, and are rejected for the same reasons as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erkamp et al., (US20170172544A1) is pertinent, as the reference teaches of a sensor device that includes a strip of multiple layers, of which consists of adhesive layers, ultrasound transducers, conductive shield layers, and is applied to medical devices such as a needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793    

/SEAN D MATTSON/           Primary Examiner, Art Unit 3793